         Case 2:20-cv-07724 Document 1 Filed 08/25/20 Page 1 of 7 Page ID #:1



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     STEVEN R. WELK
 4   Assistant United States Attorney
     Chief, Asset Forfeiture Section
 5   BRENT A. WHITTLESEY (Cal. Bar No. 73493)
     Assistant United States Attorney
 6   Asset Forfeiture Section
          Federal Courthouse, 14th Floor
 7        312 North Spring Street
          Los Angeles, California 90012
 8        Telephone: (213) 894-5421
          Facsimile: (213) 894-0142
 9        E-mail: Brent.Whittlesey@usdoj.gov

10   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
11

12                           UNITED STATES DISTRICT COURT

13                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

14                                  WESTERN DIVISION

15   UNITED STATES OF AMERICA,
                                              Case No. 2:20-CV-07724
16             Plaintiff,
                                              VERIFIED COMPLAINT FOR FORFEITURE
17                   v.                       21 U.S.C. § 881(a)(6)
18   $15,900.00 IN U.S. CURRENCY,             [DEA]
19             Defendant.

20

21

22        Plaintiff United States of America brings this claim against the

23   defendant $15,900.00 in U.S. Currency, and alleges as follows:

24                              JURISDICTION AND VENUE

25        1.   This is an in rem civil forfeiture action brought pursuant

26   to 21 U.S.C. § 881(a)(6).

27        2.   This Court has jurisdiction over the matter pursuant to 28

28   U.S.C. §§ 1345 and 1355.
        Case 2:20-cv-07724 Document 1 Filed 08/25/20 Page 2 of 7 Page ID #:2




 1        3.    Venue lies in this district pursuant to 28 U.S.C. § 1395.

 2                              PERSONS AND ENTITIES

 3        4.    The plaintiff in this action is the United States of

 4   America.

 5        5.    The defendant in this action is $15,900.00 in U.S. Currency

 6   (the “defendant currency”), seized from a Volkswagen Jetta automobile

 7   registered to Jose Martin Espinoza (“Espinoza”) and driven by

 8   Gregorio Aaron Angulo Elenes (“Elenes”).

 9        6.    The defendant currency is currently in the custody of the

10   U.S. Department of Homeland Security (“HSI”) in this District, where

11   it will remain subject to this Court’s jurisdiction during the

12   pendency of this action.

13        7.    The interests of Espinoza, Elenes and Jesus Antonio Ortiz

14   (“Ortiz”) may be adversely affected by these proceedings.

15                              BASIS FOR FORFEITURE

16        8.    On or about November 25, 2019, agents from the HSI Bulk Cash

17   Smuggling Group (HSI-Long Beach) and members of the Long Beach Police

18   Department (“LBPD”) (collectively, “the investigative team”) were

19   investigating the activities of Elenes and Ortiz based on information

20   that HSI-Long Beach had acquired from HSI-New Jersey.          According to

21   HSI-New Jersey, a member of a drug trafficking organization named

22   William Bouza was coordinating movement of heroin and other

23   controlled substances with Ortiz and Maria de Jesus Favela Lopez

24   (“Favela”).

25        9.    Intelligence indicated that Ortiz, Angulo and Favel were

26   conspiring with a Mexican narcotics supply source to distribute,

27   transport, and purchase controlled substances in exchange for

28

                                            2
        Case 2:20-cv-07724 Document 1 Filed 08/25/20 Page 3 of 7 Page ID #:3




 1   narcotics proceeds.    Specifically, the investigative team learned

 2   that Ortiz had agreed to pay $15,000, a portion of the cost for 1

 3   kilo of cocaine, and to assist in the transportation of cocaine.

 4        10.   Agents learned that Ortiz intended to meet Angulo at the

 5   offices of the Rowland Water District, located at 3021 Fullerton

 6   Road, Rowland Heights on November 25, 2019 to conduct the illegal

 7   transaction.

 8        11.   On the morning of November 25, 2019, the investigative team

 9   observed Ortiz leave his residence on Skyline Vista Drive, La Habra

10   Heights, in a black Volvo.     Ortiz entered the parking lot of the

11   Rowland Water District, where several members of the investigative

12   team were waiting. Shortly after Ortiz arrived, a white VW Jetta

13   pulled in behind Ortiz’s vehicle. The Jetta is owned by Espinoza, but

14   was driven at that time by Elenes. The investigative team observed

15   Ortiz exit his vehicle empty-handed and get into the VW Jetta.            Ortiz

16   emerged from the VW Jetta with his right hand tucked away from the

17   view of the investigative team.      Both vehicles then exited the

18   parking lot, and drove in different directions.

19        12.   Immediately following the transaction, LBPD Detectives

20   Decarvalho and Valenzuela initiated a stop of the VW Jetta, which was

21   driven by Angulo. The stop was based on the activity witnessed by the

22   investigative team and the prior information regarding the narcotics

23   smuggling operation. LBPD arrested Angulo and took Angulo into

24   custody.

25        13.   The VW Jetta was towed to a LBPD facility for processing.

26        14.   The other members of the investigative team followed Ortiz

27   back to the Ortiz residence and arrested Ortiz in the garage area of

28

                                            3
        Case 2:20-cv-07724 Document 1 Filed 08/25/20 Page 4 of 7 Page ID #:4




 1   the residence. HSI and LBPD then executed a California state search

 2   warrant and searched Ortiz’s residence.        The investigative team

 3   discovered two black, plastic wrapped packages and one green, plastic

 4   wrapped package, which displayed “John Deere” logos on the outside of

 5   the packages, and 2,994.9 grams of heroin inside the packages.            A

 6   clear plastic package wrapped in black duct tape, which contained

 7   995.8 grams of cocaine outside of the residence along the north field

 8   fence line, was also found concealed beneath the ivy.          Additionally,

 9   the investigative team seized two pistols, U.S. currency, a Samsung

10   cellphone, and ten vehicles.

11        15.     LBPD detectives and HSI special agents subsequently

12   interviewed Ortiz.     When asked what had occurred at the Rowland Water

13   District parking lot, Ortiz stated that Ortiz was moving around some

14   cars when Ortiz met an individual driving a white VW Jetta.           Ortiz

15   stated that it was the first time Ortiz had encountered this

16   individual and that they were meeting to look at some marijuana

17   byproducts.     Ortiz admitted getting inside the vehicle, but stated

18   that Ortiz did not exchange any U.S. currency for contraband or

19   controlled substances.     When asked whether Ortiz received or

20   possessed any cocaine or heroin packaged with a “John Deere” logo,

21   Ortiz replied “no.”     The investigative team interviewers advised

22   Ortiz that controlled substances had been found at the Ortiz

23   residence.     Ortiz was unaware of the contraband and stated “that’s

24   not my get down.”     Ortiz informed the interviewers that he only dealt

25   with marijuana products.     The interviewers asked Ortiz several

26   questions related to the HSI investigation in New Jersey, Ortiz’s

27   connection to New Jersey heroin dealer William Bouza, and the

28

                                            4
        Case 2:20-cv-07724 Document 1 Filed 08/25/20 Page 5 of 7 Page ID #:5




 1   mechanics of the larger narcotics operation.         Ortiz was largely

 2   uncooperative.

 3        16.     LBPD processed the VW Jetta the following day and

 4   discovered a hidden compartment that contained $15,900.00 in U.S.

 5   currency, (i.e., the defendant currency).        Narcotics dealers

 6   frequently insert hidden compartments into their vehicles in order to

 7   conceal drugs and the proceeds of narcotics transactions.

 8        17.     The defendant currency consisted of 153 $100 bills and 30

 9   $20 bills.    These denominations are commonly used in narcotics sales

10   transactions.     The bills were bundled using rubber bands, which is a

11   common method for narcotics dealers to organize currency used in

12   narcotics transactions.

13        18.     Ortiz has an extensive criminal history, including

14   convictions for petty theft in 1983, carrying a concealed weapon in a

15   vehicle in 1985, credit card fraud in 1995, receiving stolen property

16   in 1995, and grand theft by use of credit cards in 1998.

17        19.     On November 26, 2019, the United States Attorney for the

18   District of New Jersey filed a criminal complaint against Ortiz and

19   Favela charging them with conspiracy to distribute heroin in

20   violation of 21 U.S.C. § 846, Case No. 19-mj-06376.

21                                 CLAIM FOR RELIEF

22        20.     Based on the above, plaintiff alleges that the defendant

23   currency represents or is traceable to proceeds of illegal narcotic

24   trafficking or was intended to be used in one or more exchanges for a

25   controlled substance or listed chemical, in violation of 21 U.S.C. §

26   841 et seq.     The defendant currency is therefore subject to

27   forfeiture pursuant to 21 U.S.C. § 881(a)(6).

28

                                            5
        Case 2:20-cv-07724 Document 1 Filed 08/25/20 Page 6 of 7 Page ID #:6




 1        WHEREFORE, plaintiff United States of America prays:

 2        (a)   that due process issue to enforce the forfeiture of the

 3   defendant currency;

 4        (b)   that due notice be given to all interested parties to

 5   appear and show cause why forfeiture should not be decreed;

 6        (c)   that this Court decree forfeiture of the defendant currency

 7   to the United States of America for disposition according to law; and

 8        (d)   for such other and further relief as this Court may deem

 9   just and proper, together with the costs and disbursements of this

10   action.

11   DATED: August 25, 2020              NICOLA T. HANNA
                                         United States Attorney
12                                       BRANDON D. FOX
                                         Assistant United States Attorney
13                                       Chief, Criminal Division
                                         STEVEN R. WELK
14                                       Assistant United States Attorney
                                         Chief, Asset Forfeiture Division
15

16                                         /s/ Brent A. Whittlesey___
                                         BRENT A. WHITTLESEY
17                                       Assistant United States Attorney
                                         Asset Forfeiture Section
18
                                         Attorneys for Plaintiff
19                                       UNITED STATES OF AMERICA

20

21

22

23

24

25

26

27

28

                                            6
Case 2:20-cv-07724 Document 1 Filed 08/25/20 Page 7 of 7 Page ID #:7
